DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to the claim objections have been fully considered and are persuasive.  The objection of claim 1 has been withdrawn. 
Applicant’s arguments with respect to the claim interpretation under 35 USC 112(f) have been fully considered and are persuasive.  The claim interpretation under 35 USC 112(f) has been withdrawn. 
Applicant’s arguments with respect to the claim rejection under 35 USC 112(b) have been fully considered and are persuasive.  The claim rejection under 35 USC 112(b) has been withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lonnie Holder on 03/01/2022.

The application has been amended as follows: 
	Claim 1 has been amended to read:
A control system of an industrial robot, the control system comprising [[a]]at least one processor, the at least one processor being configured to: 
set in advance a first threshold value, a second threshold value smaller than the first threshold value, and a grace time; 

in a case in which the command signal is determined as exceeding the second threshold value by the determination unit, stop the robot at a timing at which an operation speed of the robot becomes equal to or less than a predetermined operation speed that is determined in advance, during a period until the grace time elapses since exceeding the second threshold value.

Claim 2 has been amended to read:
The control system of the industrial robot according to claim 1, wherein the first threshold value and the second threshold value are set for each control axis of a mechanical unit of the robot, and the at least one processor notifies the control axis that has exceeded the second threshold value upon controlling to stop the robot.

Claim 3 has been amended to read:
The control system of the industrial robot according to claim 1, wherein the at least one processor performs emergency stop of the robot when it is determined that the command signal has exceeded the first threshold value.

Claim 4 has been amended to read:
The control system of the industrial robot according to claim 2, wherein the at least one processor  performs emergency stop of the robot when it is determined that the command signal has exceeded the first threshold value.

Allowable Subject Matter
Claims 1-4 are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2018/0093378 is directed towards similar subject matter with respect to stopping the robot when the speed decreases to a predetermined speed limit or less but is silent regarding the specifics of the claimed combination of the invention.
The following is an examiner’s statement of reasons for allowance: while the specification does not have explicit support for a processor, it is well-known and understood that computers and robot controllers inherently have a processor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NGUYEN whose telephone number is (571)272-4838. The examiner can normally be reached M-F 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBY LIN can be reached on (571)270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/ROBERT T NGUYEN/PRIMARY EXAMINER, Art Unit 3664